Case 2:20-cv-00190-SMV-CG Document 1-1 Filed 03/04/20 Page 1of1

JS 44 (Rev. 09/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS
Sierra Ortiz

(b) County of Residence of First Listed Plaintiff Dona Ana
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Margaret Strickland, McGraw & Strickland, LLC
165 West Lucero Ave., Las Cruces, NM 88005
(575) 523-4321

NOTE:

Attorneys ([f Known)

 

DEFENDANTS
Patrick Howard and Las Cruces Public Schools

County of Residence of First Listed Defendant

Dona Ana
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

(For Diversity Cases Only)

III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

 

O 1 US. Govemment Q& 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State (K1 (XK 1 Incorporated or Principal Place o4 04
of Business In This State
0 2 US. Government 0 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place o5 o05
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a O03 O 3 Foreign Nation 06 06
Foreign Country
IV. NATURE OF SUIT (Ptace an “x” in One Box Only) Click here for; Nature of Suit Code Descriptions.
l CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
© 110 Insurance PERSONAL INJURY PERSONAL INJURY |0 625 Drug Related Seizure © 422 Appeal 28 USC 158 © 375 False Claims Act
0 120 Marine O 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal O 376 Qui Tam (31 USC
© 130 Miller Act C315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability O 367 Health Care/ OC) 400 State Reapportionment
© 150 Recovery of Overpayment {0 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights O 430 Banks and Banking
© 151 Medicare Act O 330 Federal Employers’ Product Liability O 830 Patent © 450 Commerce
0 152 Recovery of Defaulted Liability OC 368 Asbestos Personal CO 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Marine Injury Product New Dmg Application |( 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability O 840 Trademark Corrupt Organizations
GC 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY O 480 Cc Credit
of Veteran's Benefits 0) 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) (15 USC 1681 or 1692)
CO 160 Stockholders’ Suits ©) 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) O 485 Telephone Consumer
© 190 Other Contract Product Liability © 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (405(g)) Protection Act
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI O 490 Cable/Sat TV
OC 196 Franchise Injury CO 385 Property Damage 0 740 Railway Labor Act O 865 RSI (405(g)) 0 850 Securities/Commodities/
O 362 Personal Injury - Product Liability © 751 Family and Medical Exchange
Medical Malpractice Leave Act © 890 Other Statutory Actions
L REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS O 891 Agricultural Acts
© 210 Land Condemnation XK 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement O 870 Taxes (U.S. Plaintiff © 893 Environmental Matters
© 220 Foreclosure O 441 Voting © 463 Alien Detainee Income Security Act or Defendant) © 895 Freedom of Information
© 230 Rent Lease & Ejectment O 442 Employment O 510 Motions to Vacate O 871 IRS—Third Party Act
© 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 O 896 Arbitration
© 245 Tort Product Liability Accommodations OG 530 General © 899 Administrative Procedure
0 290 All Other Real Property O 445 Amer. w/Disabilities -]( 535 Death Penalty IMMIGRATION Act/Review or Appeal of
Employment Other: © 462 Naturalization Application Agency Decision
CO) 446 Amer. w/Disabilities -] 0 540 Mandamus & Other {0 465 Other Immigration 0 950 Constitutionality of
Other OF 550 Civil Rights Actions State Statutes
OC 448 Education 0 555 Prison Condition
O} 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “x” in One Box Only)

m1 Original 2 Removed from
Proceeding State Court

Remanded from o4

Appellate Court

Oo 3

O 6 Multidistrict
Litigation -
Transfer

O 8 Multidistrict
Litigation -
Direct File

O15 Transferred from
Another District
(specify)

Reinstated or
Reopened

 

42 USC Section 1983 and 42

Brief description of cause:
Violation of Civil Rights and State Tort

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

SC Section 1988

 

VII. REQUESTEDIN 07 CHECK IF THIS IS A CLASS ACTION

DEMAND $ CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: MYes ONo
VIII. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE NATURE OF ATTORNEY OF ORD
OE ary Meapal “SAalelasd
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
